Citation Nr: 9922775	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-11 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased evaluation for bipolar disorder, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota (RO).  The Board finds that the veteran has 
possibly raised an inferred claim for a total disability 
evaluation based on individual unemployability (TDIU) during 
his testimony before the RO.  Therefore, the RO should 
clarify whether the veteran wishes to pursue this claim and 
complete all appropriate development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained.

2.  The veteran's bipolar disorder is productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, 
and mood.

3.  The veteran's bipolar disorder is not manifested by total 
occupational and social impairment.



CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for bipolar 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9432 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1998).

The record shows that the RO granted service connection for 
bipolar disorder in an October 1988 rating decision and 
assigned a 10 percent evaluation effective from January 1988.  
The rating assigned for this disability was increased to 30 
percent effective from February 1991.  Thereafter, the rating 
was increased to 50 percent effective from April 1993.  The 
May 1998 rating decision granted a temporary total evaluation 
due to hospitalization, but otherwise confirmed and continued 
the 50 percent evaluation.

The veteran's bipolar disorder has been awarded a 50 percent 
schedular evaluation pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9432 (1998).  Under the rating schedule, a 50 
percent evaluation requires symptomatology which causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9432 (1998).

VA medical records show that the veteran was hospitalized 
from December 1997 to February 1998 with a diagnosis of 
schizoaffective disorder with mixed affective features.  At 
the time of admission, the veteran reported an increase of 
manic symptoms, insomnia, and auditory hallucinations.  He 
also complained of depression, decreased concentration, 
racing thoughts, increased distractibility, and some 
delusional thinking.  These symptoms appeared to have been 
precipitated by increased stress related to the veteran's 
family and finances.

Upon examination, the veteran was described as alert and 
oriented, with normal behavior.  His psychomotor activity was 
slightly increased and his affect was euthymic but 
constricted.  The veteran's speech was pressured and his 
thought process was concrete with moderate tangentiality and 
some loose associations.  The examination was positive for 
auditory hallucinations and delusions, but negative for 
visual hallucinations and homicidal or suicidal ideations.  
Other significant findings included an intact memory, 
decreased comprehension, poor insight, and fair judgment.  
The veteran's psychotic and hypomanic symptoms alleviated 
during his hospitalization and, at the time of discharge, his 
Global Assessment of Functioning (GAF) score was 55.

The veteran was again hospitalized for 6 days in March 1998 
with a diagnosis of schizoaffective disorder.  Upon 
admission, the veteran complained of decreased functioning 
for the past several weeks and reported that he had stopped 
taking medication which he believed did not work.  He 
complained of poor attention, very little sleep, and an 
overall increase in manic symptoms.  It was noted that the 
veteran had been married for 26 years and described his 
relationship as very good and his wife as very supportive.  
He also stated that he enjoyed raising cattle with his son.

Objectively, the veteran was found to be alert and oriented, 
with an expansive affect, clear but pressured speech, and an 
organized but easily distractible thought process.  There was 
no evidence of hallucinations, delusions, or suicidal 
ideations.  The veteran was again started on medication and 
responded fairly well to treatment.  At discharge, his manic 
symptoms had much improved, his speech had returned to 
normal, and he could think and articulate clearly.  His GAF 
score at the time of admission had been 55 to 60, and had 
increased to 70 at the time of discharge.

At a VA outpatient visit in June 1998, the veteran reported 
that he could not work, that he became confused and tearful, 
and that he slept a lot.  The therapist evaluated the veteran 
as having slightly pressured speech, no agitation or outward 
anxiety, and no thought disorder.  His affect was appropriate 
and pleasant; however, his energy, interest, and 
concentration were poor.  The veteran was assessed with 
schizoaffective disorder by history and bipolar disorder and 
assigned a GAF score of 50.

The veteran returned for a follow-up later in the month and 
stated that he was feeling better, was not as drowsy, and 
could work a little.  He reported that he was more focused, 
but still sometimes became tearful.  The veteran was 
described as having a good appearance and mood, an 
appropriate affect, and good eating and sleeping history.  
His speech was slightly pressured, but there was no thought 
disorder, and his energy, interests, and concentration were 
improving.  He was assessed with bipolar disorder and 
assigned a GAF score of 60.  VA outpatient records from July 
1998 show that the veteran continued to improve and was more 
stable due to increased Lithium.  The veteran's sleep, 
energy, and interests were improving.  He was less hypomanic 
and his speech had returned to normal.

The veteran appeared at a hearing before the RO in July 1998.  
The veteran's representative contended that the veteran had 
been assigned an artificially high GAF score and that he 
could not work due to his bipolar disability.  The veteran 
testified that he could not work as a substitute teacher for 
several days in a row and that he suffered from a sleep 
disturbance.  He claimed that he did not like to be near 
other people very much and that he became confused with 
directions.  However, he had improved on medication.  He 
owned a farm but he did not help very much on the farm.  When 
he did perform a chore, it took him longer than in the past 
and he tired quickly.  His son now performed almost all of 
the farm work.

The veteran's wife testified that several stressors 
precipitated his December 1997 admission to the hospital, 
including his work schedule, the death of his father, and a 
lawsuit with a neighbor.  She stated that the veteran had 
become paranoid and was having auditory hallucinations prior 
to his hospital admission.  She believed that he was 
hospitalized for an extended period because he was not given 
the correct medication.  The veteran had been hospitalized 
four times in the last 10 years.  She believed that his 
recovery had been slow this time and she had to remind him 
about personal hygiene and his medication.  The veteran had 
been involved in church and civic organizations, but they no 
longer participated in social activities.  He was employed as 
a substitute teacher and did well until he had an 
exacerbation of symptoms.  The veteran's wife had a power of 
attorney and made the business decisions for the family.  
They had periodic financial crises due to the veteran's 
illness.

The veteran was afforded a VA examination in August 1998.  
The veteran reported that he worked occasionally on a farm 
that he owned and as a substitute teacher.  He had felt 
better during the past few months and received outpatient 
mental health treatment once per month.  He had a stable 
social situation and he and his wife had a good relationship; 
however, he did have financial problems.  The veteran 
reported not thinking, concentrating, or remembering as well 
as normal.  The veteran complained of depression and anxiety 
attacks, becoming easily angered, sleep impairment, and 
feelings of hopelessness about the future.

The examiner found no present thought impairment.  He 
commented that the veteran did have impairment, as well as 
delusions, hallucinations, and inappropriate behavior, when 
manic.  However, his behavior was stable when on Lithium.  He 
had no suicidal thoughts or panic attacks.  His speech was 
logical and relevant with some tendency towards pressured 
speech. He was assessed with bipolar disorder, which could 
have exacerbations, but also had long stretches of doing 
fairly well.  He was assigned a GAF score of 55.

Based on the foregoing, the Board finds that pursuant to 
Diagnostic Code 9432, a 70 percent evaluation is warranted 
for occupational and social impairment, with deficiencies in 
most areas, such as work, family relations, judgment, 
thinking, or mood, due to several enumerated symptoms.  The 
Board finds that the veteran generally exhibits the 
symptomatology necessary for this rating.  In particular, the 
veteran has been clinically observed as having pressured 
speech on several occasions and has also experienced a 
decline in his judgment and thinking due to symptoms of 
confusion and lack of concentration.

Moreover, since his most recent hospitalization, the veteran 
has experienced crying spells and fatigue, which are 
suggestive of near-continuous depression.  The veteran's wife 
has testified that he exhibits impaired impulse control and 
as a result has caused financial crises for the family.  She 
also must remind him to care for his personal appearance and 
hygiene.  The veteran has testified that he experiences 
spatial disorientation by becoming lost while driving in 
familiar areas.  The veteran also has shown difficulty in 
adapting to stressful circumstances, as his recent 
hospitalizations were precipitated by stressful events in his 
life.  Finally, the veteran has shown an inability to 
establish and maintain effective relationships due to an 
increasingly isolated social life and the ability to work 
only sporadically on his farm or as a teacher.

Nonetheless, the veteran does not exhibit the symptomatology 
of a 100 percent evaluation, such as total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, or severe memory loss.

In conclusion, the Board finds that the preponderance of the 
evidence supports an evaluation of 70 percent.  When the 
totality of disabling symptomatology attributable to the 
veteran's bipolar disorder is considered, the Board finds 
that the veteran's disability picture is more consistent with 
that contemplated by the rating criteria for a 70 percent 
disability evaluation.  Specifically, the Board finds that 
the veteran has recently experienced an exacerbation of 
symptoms and that he suffers from severe symptoms during the 
manic phases of his disability.  Therefore, the evidence of 
record shows the increased severity necessary for the next 
higher evaluation and the veteran's claim must be granted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
bipolar disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 70 percent for bipolar disorder is 
granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

